Citation Nr: 0842078	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-39 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for pes planus with 
degenerative changes, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for restrictive 
pulmonary disease, currently evaluated as 30 percent 
disabling (evaluated as pulmonary emphysema).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
October 1973 and from January 1974 to March 1994.  

These matters come to the Board of Veterans' Appeals (Board) 
following a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The VA has fulfilled its duties to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision. 

2.  The veteran's service-connected pes planus with 
degenerative changes is manifested by complaints of weakness, 
stiffness, heat without redness, fatigability, bilateral 
tenderness in the arch, pain with use of foot orthotics, lack 
of endurance lack of endurance that occurred while standing, 
walking, and at rest, and diagnoses of marked valgus 
deformity of his Achilles tendon (12 degrees on the right and 
10 degrees on the left), hyper callosity, and plantar warts 
bilaterally that are at least likely as not secondary to the 
veteran's service-connected pes planus. 

3.  The veteran's restrictive pulmonary disease is not 
manifested by a forced expiratory volume in one second (FEV-
1) of 40 to 55-percent of predicted, or; by a forced 
expiratory volume in one second to forced vital capacity 
ratio (FEV-1/FVC) of 40 to 55 percent, or; by a diffusion 
capacity of carbon monoxide, single breath (DLCO (SB)) of 40 
to 55- percent of predicted.




CONCLUSIONS OF LAW

1.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus with degenerative 
changes is warranted.  38 U.S.C.A. §§  1110, 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2008).

2.  Entitlement to an increased disability rating for 
service-connected restrictive pulmonary disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.96, Diagnostic 
Code 6603 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran, dated in March 2004, that fully 
addressed all four notice elements.  The letters informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  However, the Vazquez-Flores decision does not 
mandate remand by the Board for every increased-compensation 
claim; remand is only required where the notice provided was 
inadequate and not otherwise shown to be non-prejudicial.  
See also Medrano v. Nicholson, 21 Vet. App. 165, 170-71 
(2007) (Board is not prohibited from evaluating for harmless 
error, however, the Court gives no deference to any such 
evaluation, which is subject to the Court's de novo review). 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

As noted above, the RO sent the veteran a letter in March 
2004 concerning these claims.  The 2002, 2004 and 2005 
letters requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the 
various VA examinations performed in association with this 
case.  The Board finds that the notice given, the questions 
directly asked and the responses provided by the veteran 
(both at interview and in his own statements) show that he 
knew that the evidence needed to show that his disabilities 
had worsened and what impact that had on his employment and 
daily life.  Actual knowledge can also be established by 
statements or actions by the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  Vazquez-Flores, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, 
the February 2006 Informal Hearing Presentation specifically 
argued application of the facts under various diagnostic 
codes.  As the Board finds veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores.   

As for the second and third elements, this information was 
provided to the veteran in the November 2005 statement of the 
case (SOC) and the January 2006 supplemental statement of the 
case (SSOC).  The veteran was notified that disability 
ratings are rated based on VA's Rating Schedule and that the 
evidence to be considered includes:  the nature and symptoms 
of the condition; the severity and duration of the symptoms; 
and the impact of the condition and symptoms on employment.  
He was also notified in that SSOC that disability ratings are 
assigned ranging from 0 to 100 percent based on the severity 
of the disability, and that effective dates of increased 
payments are assigned based either on when a claim is 
received or when the evidence shows a level of disability 
that supports a certain rating under VA's schedule.  See also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The ratings 
schedule is the sole mechanism by which a veteran can be 
rated, excepting only referral for extraschedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Therefore, the Board finds that the 
second and third elements of Vazquez-Flores notice have been 
satisfied. 

As to the fourth element, the March 2004 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claims.  This information was additionally 
provided in the November 2005 SOC which listed such 
information in the context of evidence needed that may affect 
how a disability rating is assigned.  The Board finds that 
the fourth element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the AOJ also readjudicated the case after the 
notice was provided.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
(A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In addition, VA has a duty to assist the veteran in the 
development of the claims.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA examination reports are of record, to 
include reports dated in April 2004 and January 2006.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination report is thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was afforded VA 
medical examinations.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

A.  Increased Ratings

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

1.  Pes Planus with Degenerative Changes

Bilateral acquired pes planus is rated in 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 as follows:

A 10 percent rating is assigned when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally.

A 30 percent rating is assigned for severe symptoms:  
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.

A 50 percent rating is assigned for pronounced symptoms: 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The veteran's service-connected pes planus is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5276 [Flatfoot, acquired].  

Diagnostic Code 5276 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (pes 
planus).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code be used.  There is no evidence of record 
indicating the veteran has been diagnosed with weak foot, 
claw foot hallux valgus or hammer toe.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 5276.

The veteran's pes planus was noted by an examiner in a March 
2004 progress note and described in the April 2004 VA 
examination report as causing pain while walking, standing, 
and at rest.  The veteran denied any swelling in his feet.  
No indication of flare ups was noted by the examiner, and no 
heat, redness, stiffness, fatigability or weakness was 
reported by the veteran.  The examiner stated that the 
veteran reported a lack of endurance that occurred while 
standing and walking.  The examiner noted that the veteran 
had palpable tenderness over the mid plantar surfaces 
bilaterally.  While the veteran had worn orthotics in the 
past, he did not wear them at the time of the examination.  
Upon physical examination, the examiner noted that the 
veteran had internal rotation of the angle joints which was 
worse on the right, and the veteran's Achilles tendons 
angulated laterally 12 degrees on the right and 8 degrees on 
the left which were not painful or corrected upon 
manipulation of the Achilles tendon.  The examiner diagnosed 
the veteran with severe pes planus which was symptomatic.  X-
rays revealed bilateral pes planus with mild osteoarthritic 
changes, particularly at the left talonavicular joint.  

In a January 2006 VA examination report, the veteran 
complained of heat without redness, stiffness, fatigability, 
weakness, daily flare ups, and lack of endurance that 
occurred while standing, walking, and at rest.  The examiner 
noted that the veteran had shoe inserts, but he did not wear 
them because the veteran claimed that doing so caused 
increased pain.  The examiner further noted that the veteran 
had marked valgus deformity of his Achilles tendon of 12 
degrees on the right and 10 degrees on the left which could 
be corrected without pain.  The examiner reported bilateral 
hyper callosity, bilateral tenderness in the arch, and the 
appearance of bilateral plantar aspect.  The examiner 
diagnosed the veteran with bilateral pes planus with hyper 
callosity and plantar warts bilaterally that are at least 
likely as not secondary to flat feet and service connected.  

As noted above, a 50 percent disability rating is assigned 
for pronounced symptoms: marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  When the 
evidence is considered in the light most favorable to the 
veteran, the veteran's pes planus disability does meet the 
criteria for an increased disability rating.  As noted above, 
the veteran has been noted to suffer from tenderness in both 
arches, pain with use of foot orthotics, marked valgus 
deformity of his Achilles tendon of 12 degrees on the right 
and 10 degrees on the left, and hyper callosity and plantar 
warts bilaterally that are at least likely as not secondary 
to the veteran's service-connected pes planus.  

In light of above, the Board determines that the veteran's 
service-connected pes planus disability more closely 
approximates a 50 percent disability rating as outlined in 38 
C.F.R. § 4.71a, Diagnostic Code 5276. 

(i.)  Hart Considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In the present case, the veteran's claim for an increased 
disability rating for his service-connected pes planus with 
degenerative changes was filed in March 2004.  Therefore, the 
relevant time period under consideration is from March 2003 
to the present.

In regards to the veteran's service-connected pes planus with 
degenerative changes, a 10 percent disability rating was in 
effect from prior to March 2003 until the RO granted a 
separate evaluation of 10 percent for pes planus with 
degenerative changes of each foot, effective March 12, 2004.  
Subsequently, the RO rated the veteran's pes planus with 
degenerative changes as one disability, evaluated as 30 
percent disabling, effective March 12, 2004.  The question to 
be answered by the Board, then, is whether any different 
rating should be assigned for any period from March 2003 to 
the present.

In this case, the evidence associated with the veteran's 
claims folder demonstrates that the symptoms associated with 
the veteran's service-connected pes planus with degenerative 
changes remained constant throughout the appeal period.  As 
described in detail above, the VA examinations in April 2004 
and January 2006, along with VA treatment records and private 
medical records, all indicate that the veteran's pes planus 
with degenerative changes manifests in symptoms of heat 
without redness, stiffness, fatigability, weakness, daily 
flare ups, and lack of endurance that occurred while 
standing, walking, and at rest.   

After a careful review of the record, the Board can find no 
other evidence to support a finding that the veteran's pes 
planus with degenerative changes had worsened sufficiently to 
necessitate an increased rating.  Accordingly, there is no 
basis for awarding the veteran a disability rating other than 
the currently assigned 10 percent from March 2003 to March 
12, 2004 and a 30 percent rating thereafter for pes planus 
with degenerative changes 

2.	Restrictive Pulmonary Disease

The veteran's service-connected disability has been evaluated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6603 
[Emphysema, pulmonary].  

The Code provides that a 10 percent evaluation is assigned 
when the FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC 
ratio is 71 to 80 percent predicted, or; a DLCO (SB) of 66 to 
80 percent predicted, or with maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  

The Code provides that a 30 percent evaluation is assigned 
when the FEV-1 is 56 to 70 percent predicted, or; FEV-1/FVC 
ratio is 56 to 70 percent predicted, or; a DLCO (SB) of 56 to 
65 percent predicted, or with maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  

The Code provides that a 60 percent evaluation is assigned 
when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC 
ratio is 40 to 55 percent predicted, or; a DLCO (SB) of 40 to 
55 percent predicted, or with maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  

A maximum 100 percent rating is awarded for FEV-1 less than 
40 percent of predicted value; or the ratio of FEV-1/FVC is 
less than 40 percent; or DLCO (SB) less than 40 percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.  
38 C.F.R. § 4.97.

According to § 4.96, which discusses special provisions 
regarding the evaluation of respiratory conditions, 
coexisting respiratory conditions under Diagnostic Codes 6600 
through 6817 and 6822 through 6847 shall not be combined with 
each other.  Rather, the rating entity must assign a single 
rating under the Diagnostic Code that reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006. See 71 Fed. Reg. 
52,457-52,460 (Sept. 6, 2006).  VA added provisions that 
clarify the use of pulmonary function tests (PFT's) in 
evaluating respiratory conditions. A new paragraph entitled 
"Special provisions for the application of evaluation 
criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, 
and 6840-6845" was added to 38 C.F.R. § 4.96.  See 38 C.F.R. 
§ 4.96(d) (2008).  In particular, the paragraph notes that if 
a DLCO (SB) test is not of record, evaluation should be based 
on alternative criteria as long as the examiner states why 
the DLCO (SB) test would not be useful or valid in a 
particular case.  Also, if a maximum exercise capacity test 
is not of record, the adjudicator should evaluate the 
veteran's disability based on alternative criteria.  Also if 
the FEV-1 and the FVC are both greater than 100 percent, a 
compensable evaluation based on a decreased FEV-1/FVC ratio 
should not be assigned.

The Board notes that the effective date of the above 
amendment to 38 C.F.R. § 4.96 is October 6, 2006.  
Furthermore, the provisions of the amendment are noted to be 
applicable to all applications for benefits received by VA on 
or after the effective date of the amendment, October 6, 
2006.  As the veteran's claim for an increased rating for 
restrictive pulmonary disease was filed in March 2004, 
consideration of the amended version of 38 C.F.R. § 4.96 is 
not warranted.  The Board will thus consider the version of 
38 C.F.R. § 4.96 in effect prior to the amendment.

A review of the record reflects that the veteran underwent a 
VA examination in April 2004.  The examiner reported that the 
veteran's lungs were clear to auscultation without wheeze, 
and diagnosed obstructive pulmonary disease with dyspnea on 
exertion.  The examiner further noted that PFT testing was 
not performed because of a testing equipment malfunction.  X-
rays revealed blunting of the right costophrenic recess with 
linear opacity paralleling the hemidiaphragm in the lower 
right lung, and the examiner noted the impression of pleural 
thickening in the right costophrenic recess with possible 
scarring or atelectasis in the right lower lung.  

Private medical records show that the veteran underwent a PFT 
in October 2004, and the veteran's pre- and post-
bronchodilator findings for FEV-1 were 2.10 (54 percent 
predicted) and 1.93 (50 percent predicted), respectively and 
an FEV-1/FVC ratio percentage, post-bronchodilator 
stimulation, was reported as 77 percent. 

In a report of January 2006 VA examination, the examiner 
noted that the veteran's chest was clear to auscultation and 
percussion.  The examiner's x-ray report noted chronic 
pleural-parachymal change at the right base, and the 
examiner's impression was stable chest with unchanged chronic 
right basilar disease.  September 2006 VA PFT test results 
revealed pre- and post-bronchodilator findings for FEV-1 of 
2.17 (56 percent predicted) and 2.22 (57 percent predicted), 
respectively.  Additionally, pre- and post-bronchodilator 
findings for FVC were noted as 2.63 (53 percent of normal) 
and 2.81 (57 percent of normal), respectively.  Also, pre- 
and post-bronchodilator findings for FEV-1/FVC ratio 
percentage were 82 percent and 79 percent, respectively.  
Otherwise, the examiner noted that the PFT findings were 
consistent with moderate-sever restrictive defect.  Lastly, 
the examiner reported that the FVC and FEV-1 was increased, 
but the FEV-1/FVC was normal.

The Board notes that post-bronchodilator findings, prior to 
the above amendment to 38 C.F.R. § 4.96, are the standard in 
pulmonary assessment.  See 61 Fed. Reg. 46,720, 46,723 (Sept. 
5, 1996) (The results of testing following optimum therapy 
reflect the best possible functioning of an individual and 
are the figures used as the standard basis of comparison of 
pulmonary function.).

In this case, the Board finds that the January 2006 PFT 
findings of 79 for FEV-1/FVC ratio percentage and pre- and 
post-bronchodilator findings for FEV-1 of 2.17 (56 percent 
predicted) and 2.22 (57 percent predicted), respectively 
warrant a 30 percent rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6603.  Otherwise, the Board does not find a 
higher rating is warranted in this case.  Here, the evidence 
has not demonstrated an FEV-1 lower than 56 percent predicted 
post-bronchodilator stimulation, an FEV-1/FVC ratio lower 
than 56 percent post-bronchodilator stimulation, nor does 
clinical evidence demonstrate the veteran as having or having 
had cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, respiratory failure, or the need for oxygen 
therapy.  Accordingly, the Board finds that the veteran's 
restrictive pulmonary disease does not meet the criteria for 
an increased disability rating.  

(ii).  Hart Considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In the present case, the veteran's claim for an increased 
disability rating for his service-connected restrictive 
pulmonary disease was filed in March 2004.  Therefore, the 
relevant time period under consideration is from March 2003 
to the present.

In regards to the veteran's service-connected restrictive 
pulmonary disease, a 10 percent disability rating was in 
effect from prior to March 2003 until it was increased by the 
RO to 30 percent, effective March 12, 2004.  The question to 
be answered by the Board, then, is whether any different 
rating should be assigned for any period from February 2003 
to the present.  

In this case, the evidence associated with the veteran's 
claims folder demonstrates that the symptoms associated with 
the veteran's service-connected restricted pulmonary disease 
remained constant throughout the appeal period.  As described 
in detail above, the VA examinations in April 2004 and 
January 2006, along with VA treatment records and private 
medical records, all indicate that the veteran's restrictive 
pulmonary disease manifests in clinical findings of an FEV-1 
no lower than 56 percent predicted post-bronchodilator 
stimulation, an FEV-1/FVC ratio no lower than 56 percent 
post-bronchodilator stimulation.

After a careful review of the record the Board can find no 
other evidence to support a finding that the veteran's pes 
planus with degenerative changes or restrictive pulmonary 
disease.  Accordingly, there is no basis for awarding the 
veteran a disability rating other than the currently assigned 
10 percent from March 2003 to March 12, 2004 and a 30 percent 
rating thereafter for pes planus with degenerative changes 
and restrictive pulmonary disease.

B.	Extraschedular Rating under 38 C.F.R. § 3.321(b)

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bilateral pes planus and restrictive pulmonary disease have 
been so exceptional or unusual as to warrant the assignment 
of a higher rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  Here, the Board simply does not find 
evidence which would otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  The Court recently held 
that the threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required.  Id.  
See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

Here, the Board finds that the rating criteria to evaluate 
bilateral pes planus and restrictive pulmonary disease 
reasonably describe the claimant's disability level and 
symptomatology.  Therefore, the veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  


ORDER

A 50 percent evaluation for the veteran's bilateral pes 
planus is granted subject to the law and regulation governing 
the award of monetary benefits.  

Entitlement to an increased rating for restrictive pulmonary 
disease is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


